Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 16/770754 application originally filed June 08, 2020.
Amended claims 16 and 18-35, filed August 30, 2021, are pending and have been fully considered.  Claim 17 has been canceled.
The amendment, filed August 30, 2021, has been considered and entered.  The response was considered and found to be persuasive over Tock et al. (WO 2011/134923) for failure to teach the molar concentration of the compounds of formulas (1) and (II) as claimed. Therefore, the previous rejections under Tock are withdrawn and rejections based on obviousness double patenting are maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-35 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-35 of copending Application No. 16/770862 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because liquid fuel and a copolymer additive and the use of a copolymer additive for cleaning the fuel intake valves in an indirect injection spark ignition engine by adding the ..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 16 - 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of copending Application No. 16/770,436. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application teaches the use of a copolymer as additive for cleaning the fuel intake valves in an indirect injection spark ignition engine by adding the copolymer additive to the fuel wherein the copolymers are block copolymers which comprise the claimed monomers in the claimed mol%. While the block arrangements are not recited, the conventional AB or ABA or BAB block arrangements would have been obvious. The copending application does not recite the presence of the additive in a concentrate with other ingredients such as carrier oil or Mannich bases additives of the claims, but these are obvious in view of Tock et al. (WO 2011/134923A1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 16, 17, 19 - 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4-8, 11 - 13, 15, 18 - 20, 23, 26 - 29 of copending Application No. 16/762,834. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application teaches .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 16, 17, 19 - 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -5, 11, 12, 14, 15, 17 - 19, 21 - 23, 25, 26, 29 -31 of copending Application No. 16/754,080. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application teaches the use of a copolymer as additive or in a concentrate comprising organic liquid (carrier oil) as concentrate in fuel for cleaning the fuel intake valves in an gasoline engine, i.e., indirect injection spark ignition engine, by adding the copolymer additive to the fuel wherein the copolymers are block copolymers which comprise the claimed monomers in the claimed mol%. While the block arrangements are not recited, the conventional AB or ABA or BAB block arrangements would have been obvious. The copending application does not recite the presence of the Mannich base additives of the claims, but these are obvious in view of Tock et al. (WO 2011/134923A1).

Claims 16 - 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34 - 53 of copending Application No. 15/761,376. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application teaches liquid fuel and a copolymer additive and the use of a copolymer additive for cleaning the fuel intake valves in an indirect injection spark ignition engine by adding the copolymer additive to the fuel used in the engine. The block arrangements are AB or ABA or BAB which would provide the recited mol% of monomers A and B. The copending application does not recite the presence of the additive in a concentrate with other ingredients such as carrier oil or Mannich bases additives of the claims, but these are obvious in view of Tock et al. (WO 2011/134923Al).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 16, 17, 20 - 23, 26, 27, 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,767,128. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches fuel composition having random or block copolymer having the structures of formulas (1) and (II) of the claims, and the composition further comprises an inert organic liquid (carrier). While the arrangement of the block copolymer is not particularly recited, the conventional AB or ABA or BAB block arrangements would have been obvious.
Claims 16 - 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,752,853. Although the claims at issue the patent teaches fuel composition comprising fuel chosen from mineral, animal, plant and synthetic sources and comprising the claimed block copolymer having the claimed AB, ABA, or BAB configurations which would provide the mol% of Blocks A and B of the claims, and wherein the copolymer comprises quaternary ammonium compounds of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Latosha Hines/Primary Examiner, Art Unit 1771